Name: Commission Regulation (EEC) No 1286/80 of 23 May 1980 classifying a product under subheading 04.02 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 80 Official Journal of the European Communities No L 132/ 15 COMMISSION REGULATION (EEC) No 1286/80 of 23 May 1980 classifying a product under subheading 04.02 A II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 280/77 ( 2 ), and in particular Article 3 thereof, Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff as regards the classification of a product in powder form , obtained from skimmed milk by the partial elimination of lactose and mineral salts, for example by means of ultrafiltration , having the following percentage composition : Dry matter Milk fat Ash Lactose Proteins (')(N x 6 -.? K ) 95-4 % 1-5 % 6-6 % 8-5 % 74-7 % (*) Mainly casein . Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Regulation (EEC) No 3000/79 (4 ), provides for the classifica ­ tion of milk and cream, in powder or granules, under subheading 04.02 A II ; Whereas the product in question , although the proportions of natural milk constituents have been altered, retains the character of a product of heading No 04.02 ; Whereas the relevant subheading within heading No 04.02 is subheading 04.02 A II ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article I The product in powder form , obtained from skimmed milk by the partial elimination of lactose and mineral salts , for example by means of ultrafiltration , having the following percentage composition : Dry matter Milk hi Ash Lactose Proteins (')(N x 6 38 ) 95-4 % 1 .5 % 6-6 % 8-5 % 74-7 % O Mainly casein (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (*) OJ No L 40 , 1 1 . 2 . 1977 , p . 1 . (&gt;) OJ No L 172, 22 . 7 . 1968 , p . 1 . ( «) OJ No L 342, 31 . 12 . 1979 , p . 1 No L 132/ 16 Official Journal of the European Communities 29. 5 . 80 shall be classified within the following subheading of the Common Customs Tariff : 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : II . Milk and cream, in powder or granules. Article 2 This Regulation shall enter into force on the 21 st day following its publication in the Offi ­ cial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1980. For the Commission Ã tienne DAVIGNON Member of the Commission